DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 – 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749).
With regard to claims 1, 2, Lee et al. disclose a display apparatus comprising:
a first thin-film transistor (Tb) including a first active layer (A2), a first gate electrode (G2_1; or G2_2) overlapping the first active layer (A2) so that a first gate insulating layer (referred to as “203A” by examiner’s annotation shown in fig. 5 below; wherein the layer 203A is a portion of the layer 203) is interposed therebetween, a first source electrode (S2) and a first drain electrode (D2), the first gate electrode (G2_1; or G2_2) including n layer (one layer G2_1 or G2_2 wherein n = 1), the first source electrode (S2) and the first drain electrode (D2) connected to the first active layer (A2);
a second thin-film transistor (Ta) including a second active layer (A1) composed of a second polysilicon material (for example, see column 9, lines 5, 6), a second gate electrode (G1_1; G1_2) overlapping the second active layer (A1) so that the first gate insulating layer (203A) is interposed therebetween, a second source electrode (S1) and a second drain electrode (D1), the second gate electrode (G1_1; G1_2) including n+1 layers (two gate layers) which are electrically connected to each other (the first gate electrode G1_1 is a multilayer film, so it is inherently the multilayer film includes n+1 layers are electrically connected each other in order to secure the potential for the gate electrode G1_1; wherein n is a natural number or n = 1; for example, column 9, lines 17 - 23), the second source electrode (S1) and the second drain electrode (D1) connected to the second active layer (A1); and
a third thin-film transistor (Tc) including a third active layer (A3), a third gate electrode (G3_1; or G3_2) overlapping the third active layer (A3) so that a second gate insulating layer (referred to as “203B” by examiner’s annotation shown in fig. 5 below; wherein the layer 203B is a portion of the layer 203) is interposed therebetween, a third source electrode (S3) and a third drain electrode (D3), the third source electrode (S3) and the third drain electrode (D3) connected to the third active layer (A3).

    PNG
    media_image1.png
    605
    698
    media_image1.png
    Greyscale

Lee et al. do not clearly disclose the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor.
However, LI et al. discloses the first active layer (124) composed of a first polysilicon material and third active layer (114) composed of an oxide semiconductor. (For example, see translation of a first embodiment, and fig. 1)

    PNG
    media_image2.png
    391
    819
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al.’s device to have the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor as taught by LI et al. in order to enhance a higher current mobility with low defects for for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 3, Lee et al. disclose in a case of n = 1, the first gate electrode (G2_1) has a single-layer structure and the second gate electrode (G1_1; G1_2) has a stacked structure of a lower metal layer (G1_1) and an upper metal layer (G1_2).
With regard to claim 4, Lee et al. disclose the upper metal layer (G1_2) of the second gate electrode includes titanium (Ti). (for example, column 9, lines 29 – 32).
With regard to claim 6, Lee et al. disclose each of the first thin-film transistor (Tb) and the third thin-film transistor (Tc) functioning as a switching thin-film transistor, and the second thin-film transistor (Ta) functioning as a driving thin-film transistor.
With regard to claim 7, Lee et al. disclose a first electrode (231) electrically connected to the second drain electrode (D1) of the second thin-film transistor (Ta); a light-emitting structure (232) disposed on the first electrode (231); and a second electrode (233) disposed on the light-emitting structure (232).

    PNG
    media_image1.png
    605
    698
    media_image1.png
    Greyscale


3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749) and further in view of Park et al. (11,189,677).
With regard to claim 5, Lee et al. and LI et al. do not clearly disclose the lower metal layer and the first gate electrode include the same material.
However, Park et al. disclose the lower metal layer (a metal gate 175 functioning as the lower metal layer) and the first gate electrode (170) include the same material. (for example, see column 10, lines 11 – 12, fig. 4)

    PNG
    media_image3.png
    446
    670
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Park et al.’s device to have the lower metal layer and the first gate electrode include the same material as taught by Park et al. in order to reduce cost of the device and enhance a high efficiency of the semiconductor device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749) and further in view of Lee et al. (7,863,607).
With regard to claim 8, Lee et al. disclose each of the first source electrode (S2) and the first drain electrode (D2) of the first thin-film transistor (Tb) has a single-layer structure, and wherein each of the third source electrode (S3) and the third drain electrode (D3) of the third thin-film transistor (Tc) has a single-layer structure. Lee et al. and LI et al. do not clearly disclose each of the second source electrode and the second drain electrode of the second thin-film transistor has a stacked structure of an upper electrode layer and a lower electrode layer including a different material from the upper electrode layer.
However, Lee et al. (7,863,607) disclose each of the second source electrode (173a, 173b) and the second drain electrode (175a, 175b) of the second thin-film transistor has a stacked structure of an upper electrode layer (173b, 175b) and a lower electrode layer (173a, 175b) including a different material from the upper electrode layer (173b, 175b). (the lower layers 173a and 175a of the source and drain electrodes 173 and 175 are preferably made of a transparent conducting oxide (TCO) such as indium (In), zinc (Zn), tin (Sn), or gallium (Ga); while the upper layers 173b and 175b of the source and drain electrodes 173 and 175 are preferably made of a metal such as molybdenum (Mo), copper (Cu), silver (Ag), chromium (Cr), tungsten (W), niobium (Nb), titanium (Ti), tantalum (Ta). Therefore, each of the second source electrode (173a, 173b) and the second drain electrode (175a, 175b) of the second thin-film transistor has a stacked structure of an upper electrode layer (173b, 175b) and a lower electrode layer (173a, 175b) including a different material from the upper electrode layer (173b, 175b)).

    PNG
    media_image4.png
    403
    712
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al. (10937840) and LI et al.’s device to have each of the second source electrode and the second drain electrode of the second thin-film transistor has a stacked structure of an upper electrode layer and a lower electrode layer including a different material from the upper electrode layer as taught by Lee et al. (7,863,607) in order to enhance a high conductivity and a high efficiency of the semiconductor device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claim 9 is allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the second source upper electrode layer, the second drain upper electrode layer, the first source electrode, the first drain electrode, the third source electrode and the third drain electrode include a same material as recited in claim 9.
7.	Claims 10 - 40 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as a storage capacitor including a first capacitor electrode disposed on the same layer as the first gate electrode and the second gate electrode, and a second capacitor electrode overlapping the first capacitor electrode so that a first interlayer insulating layer including a first interlayer upper insulating layer and a first interlayer lower insulating layer is interposed therebetween, wherein an upper surface of the second gate electrode contacts the first interlayer upper insulating layer of the first interlayer insulating layer, and an upper surface of the first gate electrode contacts the first interlayer lower insulating layer of the first interlayer insulating layer as recited in claim 10, and a storage capacitor including a first capacitor electrode disposed on the same layer as the first gate electrode and the second gate electrode, and a second capacitor electrode overlapping the first capacitor electrode so that a first interlayer insulating layer is interposed therebetween, wherein each of the first source electrode and the first drain electrode of the first thin-film transistor has a single-layer structure, and wherein each of the second source electrode and the second drain electrode of the second thin-film transistor has a double-layer structure as recited in claim 18, a first barrier layer disposed between the second active layer and the source electrode and between the first interlayer insulating layer and the second source electrode; and a second barrier layer disposed between the second active layer and the second drain electrode and between the first interlayer insulating layer and the second drain electrode as recited in claim 27, and a barrier layer respectively disposed between the second active layer and the second source/drain electrodes, and between the first interlayer insulating layer and the second source/drain electrodes, between the first active layer and the first source/drain electrodes, and between the first interlayer insulating layer and the first source/drain electrodes as recited in claim 33.

Response to Arguments

8.	Applicant’s arguments filed 09/22/22 have been fully considered but they are not persuasive.
It is argued, at pages of the remark, that “there is no teach or suggest at least “the first gate electrode including n layers electrically connected to each other or n layer,” and “the second gate electrode including n+1 layers, which are electrically connected to each other”. However, fig. 5 of Lee et al. does show the first gate electrode (G2_1; or G2_2) including n layer (one layer G2_1 or G2_2 wherein n = 1) and the second gate electrode (G1_1; G1_2) including n+1 layers (two gate layers) which are electrically connected to each other (the first gate electrode G1_1 is a multilayer film, so it is inherently the multilayer film includes n+1 layers are electrically connected each other in order to secure the potential for the gate electrode G1_1; wherein n is a natural number or n = 1; for example, column 9, lines 17 - 23). Thus, applicant’s claims do not distinguish over the recited references.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826